Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose:
An automated in-rack picking system, comprising:
a plurality of storage locations for stored items within an automated storage and retrieval system (ASRS);
a first relocatable automated picking system (APS) having a first end effector and a first fastening component to affix the first relocatable APS to a first APS attachment point within the ASRS, the first relocatable APS is positioned to reach stored items within a first subset of the plurality of storage locations;
the first relocatable APS is relocated to a second APS attachment point, the APS is positioned to reach stored items within a second subset of the plurality of storage locations when the relocatable APS is affixed to the second APS attachment point; and
a controller to instruct the relocation of the first relocatable APS from the first APS attachment point to the second APS attachment point, as claimed.


Relative to claims 12 and 20, the prior art does not disclose: 
A method of automated in-rack picking, the method comprising: 
retrieving, by a first relocatable automated picking system (APS), stored items within a first subset of a plurality of storage locations within an automated storage and retrieval system (ASRS);
determining a need for the first relocatable APS to relocate from a first one of a plurality of APS attachment points to a second one of the plurality of APS attachment points within the ASRS; 
instructing, by a controller, relocation of the first relocatable APS from the first APS attachment point to the second APS attachment point; 
relocating, with a transport component, the first relocatable APS from the first APS attachment point to the second APS attachment point; and 
retrieving, by the first relocatable APS, stored items within a second subset of the plurality of storage locations within the ASRS, as claimed.

Relative to claim 20, the prior art does not expressly disclose: 
A computer storage device having computer-executable instructions stored thereon, which on execution cause the computer to perform operations comprising: 
instructing a first relocatable automated picking system (APS) to retrieve stored items within a first subset of a plurality of storage locations within an automated storage and retrieval system (ASRS);
determining a need for the first relocatable APS to relocate from a first one of a plurality of APS attachment points to a second one of the plurality of APS attachment points within the ASRS;
instructing relocation of the first relocatable APS from the first APS attachment point to the second APS attachment point;
instructing the first relocatable APS to retrieve stored items within a second subset of the plurality of storage locations within the ASRS;
instructing relocation of the first relocatable APS to an end effector store;
instructing replacing an end effector on the first relocatable APS;
instructing relocation of the first relocatable APS within the ASRS with the replaced end effector; and
instructing relocation of a second relocatable APS within the ASRS, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655